EXHIBIT 10.24

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is between Washington Mutual, Inc.,
a Washington corporation (“Washington Mutual”) and the undersigned employee of
Washington Mutual (“Employee”). The term “Company” shall mean Washington Mutual
and any successor after a Change In Control.

Employee has been employed as an officer of Washington Mutual and/or an
affiliate since                         . Because of Employee’s continued
employment, it is the desire of Washington Mutual and Employee to set forth
certain terms and conditions relating to Employee’s employment as an inducement
for Employee continuing his or her employment for so long as Washington Mutual
desires to employ Employee.

Therefore, the parties agree as follows:

1.                             Employment. Washington Mutual agrees to, and does
hereby, employ Employee, and Employee agrees to, and does hereby, accept such
employment, on the terms in this Agreement.

2.                             Duties. Employee shall perform such duties as the
Chairman, the President or the Board of Directors of Washington Mutual (the
“Board”) may from time to time direct. (As used herein “Board” shall include the
board of directors or other successor body performing their function in the
event of a Change in Control as defined below.) Employee shall initially have
the title of Executive Vice President with duties principally in the area of
                        , but this may be changed from time to time as the
Chairman, the President or the Board may determine.

3.                             Compensation. During Employee’s employment under
this Agreement, Employee shall receive base salary compensation in the amount
determined by the Board’s Human Resources Committee (the “Human Resources
Committee”), payable semi-monthly or in such manner as is consistent with
Washington Mutual’s policy relating to exempt employees. In addition, Employee
is entitled to participate in Washington Mutual’s bonus plan for executives as
adopted by the Human Resources Committee, under which Employee may receive,
subject to the terms of the Plan, a bonus based on Washington Mutual’s
achievement of specified financial goals. Employee may also be awarded stock
options, restricted stock and/or other forms of equity compensation, as
determined by the Human Resources Committee. Employee’s compensation shall be
reviewed by the Human Resources Committee annually and, in the sole discretion
of the Human Resources Committee, such compensation may be adjusted either
upward or downward.

4.                             Other Benefits. Subject to the respective
eligibility requirements and other terms and provisions of the applicable
benefit or insurance plans (including relevant waiting periods), Employee shall
be enrolled as a participant in all employee benefit plans (including retirement
and insurance plans) available to other officers of Washington Mutual, as the
same may from


--------------------------------------------------------------------------------


time to time be adopted or amended. Employee shall also be entitled to receive
such other perquisites, as the Chairman, the President or the Board may from
time to time deem appropriate.

5.                             Performance of Duties. Employee agrees that
during his or her employment with Washington Mutual: (a) Employee will
faithfully perform the duties of such office or offices as he or she may occupy,
which duties shall be such as may be assigned to him or her by the Chairman, the
President or the Board; (b) Employee will devote to the performance of his or
her duties all such time and attention as the Chairman, the President or the
Board shall reasonably require, subject, however, from time to time such
reasonable vacations as are consistent with his or her duties and Washington
Mutual policy; and (c) Employee will not, without the express consent of the
Chairman, the President or the Board, become actively associated with or engaged
in any business or activity during the term of this Agreement other than that of
Washington Mutual (excepting family and personal activities which may include
management of personal investments, but only to the extent such activities do
not entail active involvement in a business enterprise and do not interfere or
conflict with the performance of Employee’s duties) and Employee will do nothing
inconsistent with his or her duties to Washington Mutual.

6.                             Termination.

(a)             Either Washington Mutual or Employee may terminate Employee’s
employment at any time in their sole discretion, with or without advance notice.
Except as expressly provided in this Agreement or under any employee benefit
plan maintained by Washington Mutual, upon termination of employment Washington
Mutual shall have no liability to pay any further compensation or any other
benefit or sum whatsoever to Employee. Notwithstanding any other provision
hereof, no further amounts or benefits shall be payable hereunder if, prior to a
Change in Control, Employee transfers to another Washington Mutual position, and
under the Company’s policies then in effect Washington Mutual does not enter
into agreements comparable to this Agreement with persons occupying that
position or a comparable position.

(b)            Upon termination of employment, Employee’s rights under all
employee pension plans, employee welfare benefit plans, bonus plans and stock
option and restricted stock plans shall be determined under the terms of the
plans and grants themselves except as otherwise specifically provided in this
Agreement.

(c)             If (i) Employee’s employment is terminated by the Company for
any reason upon or within three years after a Change in Control (as defined
below) or (ii) Employee resigns for “good cause” (as defined below) upon or
within three years after a Change in Control, then:

1.                                       Employee shall be entitled to receive,
within five business days after the effective date of such termination or
resignation, from the Company, a lump sum equal to three times Employee’s annual
compensation (as defined in Section 6(d)). Notwithstanding the preceding, the
amount paid to employee under this subsection (1) shall be offset by any payment
received by Employee from the Company or any acquired company pursuant to a
severance or


--------------------------------------------------------------------------------


change of control agreement, arrangement or plan, other than (i) payments
pursuant to this Agreement, and (ii) any such payment received more than two
years before all of the conditions of this Section 6(c) were satisfied.

2.                                       All stock options and stock
appreciation rights held by Employee shall become immediately vested and
exercisable notwithstanding any provisions in the grant of such options
regarding vesting, and

3.                                       All restricted stock and restricted
stock units held by Employee shall immediately vest and any restrictions on such
awards shall lapse (assuming any performance conditions have been fully
satisfied) shall immediately vest; provided that the Human Resources Committee
may exclude any particular grant(s) of restricted stock from the acceleration
provided for in this subsection (3), in connection with making any particular
grant of restricted stock. This provision does not apply to Performance Shares,
which are governed by the Performance Share Program document and Performance
Share agreements.

(d)            For purposes of Section 6(c), Employee’s “annual compensation”
shall include all items of compensation provided by Washington Mutual other than
the value of stock options and/or restricted stock granted to Employee.
Employee’s “annual compensation” shall include the greatest of (i) the total of
Employee’s salary and target bonus for the calendar year in which the
termination occurs (if established before the termination), (ii) Employee’s
salary and actual bonus for the prior calendar year (annualized if Employee was
not employed by Washington Mutual for the entire previous calendar year), or
(iii) Employee’s salary and actual bonus for the calendar year immediately
preceding the year in which the Change in Control occurred (annualized if
Employee was not employed by Washington Mutual for the entire such calendar
year). Employee’s “annual compensation” shall also include the amount of the
contributions made or anticipated to have been made on Employee’s behalf to
benefit plans for the calendar year in which the termination occurs, including
without limitation contributions to pension plans and plans qualified under
Section 125 of the Internal Revenue Code of 1986 (cafeteria plans).

(e)             If Employee becomes entitled to the payments and equity
acceleration described in Section 6(c) and such payments and benefits, together
with any other payments or transfers of property (collectively the “Severance
Payments”), constitute “parachute payments” under Section 280G of the Internal
Revenue Code of 1986 (the “Code”), as amended, or any successor statute then in
effect, then Washington Mutual shall pay an additional amount (the “Gross-Up
Payment”) to employee at the time specified in the following paragraph. The
Gross-Up Payment shall be equal to the amount necessary so that the net amount
retained by Employee, after subtracting the parachute excise tax imposed by
Section 4999 of the Code, as amended, or any successor statute then in effect
(the “Excise Tax”), and after also subtracting all federal, state or local
income tax, FICA tax and Excise Tax on the Gross-Up Payment, shall be equal to
the net amount Employee would have retained if no Excise Tax has been imposed
and no Gross-Up Payment had been paid. The amount of the Gross-Up Payment shall
be determined in good faith by nationally recognized registered public
accountants or tax counsel selected by the Company, who shall apply the
following assumptions: (i) Employee shall be treated as paying federal


--------------------------------------------------------------------------------


income taxes at the highest marginal rate in the calendar year in which the
Gross-Up Payment is made, and (ii) Employee shall be treated as paying state and
local income taxes at the highest marginal rate(s) in the calendar year in which
the Gross-Up Payment is made in the locality of Employee’s residence as of the
effective date of Employee’s termination or resignation, net of the maximum
reduction in federal income taxes that could be obtained from deducting those
state and local taxes.

(f)               The Gross-Up Payment shall be made within five business days
after the effective date of Employee’s termination or resignation, provided that
if the Gross-Up Payment cannot be determined within that time, the Company shall
pay Employee within that time an estimate, determined in good faith by
Washington Mutual, of the minimum amount of the Gross-Up Payment and shall pay
the remainder (plus interest at the rate provided in Section 1274(b)(2)(B) of
the Code) as soon as the amount can be determined but in no event later than the
30th day after the effective date of Employee’s termination or resignation. If
the estimated payment is more than the amount later determined to have been due,
the excess (plus interest at the rate provided in Section 1274(b)(2)(B) of the
Code) shall be repaid by Employee within five business days after written
demand.

(g)            If the actual Excise Tax imposed is less than the amount that was
taken into account in determining the amount of the Gross-Up Payment, Employee
shall repay at the time that the amount of the reduced Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to that reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax, FICA
tax and federal, state and local income tax imposed on the portion of the
Gross-Up Payment being repaid by Employee, to the extent the repayment results
in a reduction in or refund of Excise Tax, FICA tax or federal, state or local
income tax), plus interest on the amount of the repayment at the rate provided
in Section 1274(b)(2)(B) of the Code. If the actual Excise Tax imposed is more
than the amount that was taken into account in determining the amount of the
Gross-Up Payment, Washington Mutual shall make an additional Gross-Up Payment in
respect of such excess (plus interest at the rate provided in Section
1274(b)(2)(B) of the Code) at the time that the amount of the excess is finally
determined.

7.                                       Continuation of Medical Coverage. If
Employee’s employment by the Company terminates for any reason (including early
retirement) other than gross misconduct, Employee shall be entitled to continue
to participate in the Company’s self-funded group medical coverage, at
Employee’s expense, to the extent provided in the plan and under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA).

8.                                       Death or Disability. If Employee should
die or become disabled at any time during his or her employment hereunder,
neither Employee nor anyone claiming by, through or under him or her shall be
entitled to any further compensation or other sum under this Agreement (but
shall be entitled to payments made by insurers under policies of life and
disability insurance and any sums which may become available under any employee
benefit plan).

9.                                       Confidentiality. Employee agrees that
information not generally known to the public to which Employee has been or will
be exposed as a result of Employee’s employment by


--------------------------------------------------------------------------------


Washington Mutual is confidential information that belongs to Washington Mutual.
This includes information developed by Employee, alone or with others, or
entrusted to Washington Mutual by its customers or others. Washington Mutual’s
confidential information includes, without limitation, information relating to
Washington Mutual’s trade secrets, know-how, procedures, purchasing, accounting,
marketing, sales, customers, clients, employees, business strategies and
acquisition strategies. Employee will hold Washington Mutual’s confidential
information in strict confidence and will not disclose or use it except as
authorized by Washington Mutual and for Washington Mutual’s benefit.

10.                                 Possession of Materials. Employee agrees
that upon conclusion of employment or request by Washington Mutual, Employee
shall turn over to the Company all documents, files, office supplies and any
other material or work product in Employee’s possession or control that were
created pursuant to or derived from Employee’s services for the Company.

11.                                 Change in Control. For purposes of this
Agreement, “Change in Control” shall mean:

(a)                                  The acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date of this Agreement),
other than Washington Mutual, a Subsidiary or any employee benefit plan of
Washington Mutual or its Subsidiaries, of shares representing more than 25% of
(i) the common stock of Washington Mutual, (ii) the aggregate voting power of
Washington Mutual’s voting securities or (iii) the total market value of
Washington Mutual’s voting securities;

(b)                                 During any period of 25 consecutive calendar
months, a majority of the Board of Directors of Washington Mutual (the “Board”)
ceasing to be composed of individuals (i) who were members of the Board on the
first day of such period, (ii) whose election or nomination to the Board was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of the Board or (iii) whose
election or nomination to the Board was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of the Board provided further that any director
appointed or elected to the Board to avoid or settle a threatened or actual
proxy contest shall in no event be deemed to be an individual referred to in
clauses (i), (ii) or (iii) above;

(c)                                  The good-faith determination by the Board
that any Person or group (other than a Subsidiary or any employee benefit plan
of Washington Mutual or a Subsidiary) has acquired direct or indirect possession
of the power to direct or cause to direct the management or policies of
Washington Mutual, whether through the ability to exercise voting power, by
contract or otherwise;

(d)                                 The merger, consolidation, share exchange or
similar transaction between Washington Mutual and another Person (other than a
Subsidiary) other than a merger in which the stockholders of Washington Mutual
immediately before such merger, consolidation or transaction own, directly or
indirectly immediately following such merger, consolidation or transaction, at
least seventy-five percent (75%) of the combined voting power of the surviving


--------------------------------------------------------------------------------


entity in such merger, consolidation or transaction in substantially the same
proportion as their ownership immediately before such merger, consolidation or
transaction; or

(e)                                  The sale or transfer (in one transaction or
a series of related transactions) of all or substantially all of Washington
Mutual’s assets to another Person (other than a Subsidiary) whether assisted or
unassisted, voluntary or involuntary.

(f)                                    “Person” shall mean any individual,
corporation, company, voluntary association, partnership, limited liability
company, joint venture, trust, unincorporated organization or government (or any
agency, instrumentality or political subdivision thereof); and

(g)                                 “Subsidiary” shall mean a corporation that
is wholly owned by Washington Mutual, either directly or through one or more
corporations which are wholly owned by Washington Mutual.

(h)                                 For purposes of this Agreement, “good cause”
for Employee to resign shall mean:

1.                                       The assignment of duties to Employee
which (i) are materially different from Employee’s duties immediately prior to
the Change in Control, or (ii) result in Employee having significantly less
authority and/or responsibility than he or she had prior to the Change in
Control, without his or her express written consent, provided that a Change in
Control (including the fact that the Company’s stock is not publicly held or is
held or controlled by a single stockholder as a result of a Change in Control)
shall not of itself be deemed a material reduction in the position or
responsibilities of Employee;

2.                                       The removal of Employee from the
position held immediately prior to the Change in Control, except where such
removal is for cause (as defined below) or by reason of Employee’s disability;

3.                                       A reduction of Employee’s base salary
as in effect on the date of the Change in Control or as the same may be
increased from time to time thereafter;

4.                                       A reduction in the overall level of
Employee’s total compensation below the average total compensation paid by
Washington Mutual to Employee for the 24 months immediately preceding the Change
in Control, other than through the operation of performance or equity-based
arrangements; or

5.                                       Any change in Employee’s duties which
would require him or her to relocate out of the greater metropolitan area of
Employee’s principal place of employment as in effect on the date of the Change
in Control, without Employee’s express written consent.

(i)                                     For purposes of this Agreement, a
removal of Employee from his or her position will be considered to be for
“cause” if, but only if, the removal is because (i) Employee engages in abusive
use of alcohol or other drugs on a continuing or recurring basis, (ii) Employee


--------------------------------------------------------------------------------


is convicted of any felony or of a misdemeanor involving moral turpitude
(including forgery, fraud, theft or embezzlement), or is convicted or enters
into a pretrial diversion or similar program in connection with the prosecution
for an offense involving fraud, dishonesty, breach of trust or money laundering,
or (iii) Employee has engaged in dishonesty, fraud, destruction or theft of
property of Washington Mutual or a Subsidiary, physical attack on another
employee, willful malfeasance or gross negligence in the performance of his or
her duties, or misconduct materially injurious to Washington Mutual or a
Subsidiary.

12.                                              Title. Although it is the
intention of the parties that during the term of this Agreement, Employee shall
be an executive employee of Washington Mutual with the title and duties
described in Section 2 above, it is specifically understood that, subject to the
provisions of Section 6(c), the employment and the nature and situs of services
to be rendered shall be subject to the authority of the Chairman, the President
or the Board to change the same from time to time and at any time and to provide
for the operation of Washington Mutual as specified by applicable banking laws
and regulations.

13.                                              Resolution of Disputes. Any
dispute arising out of or relating to this Agreement or Employee’s employment
(or termination of employment) shall be submitted to and resolved by final and
binding arbitration as provided in the Binding Arbitration Agreement attached as
Exhibit A, whether the claimant is Employee or Washington Mutual. In any dispute
in arbitration or court arising out of or relating to this Agreement, the losing
party shall pay the prevailing party’s reasonable attorneys’ fees, costs and
expenses.

14.                                              Agreement Not To Solicit
Personnel. In consideration for the payments and other benefits under Section
6(c) and Employee’s access as an employee of the Company or a Related Company to
employees, contractors and consultants of the Company and Related Companies,
Employee agrees that, during Employee’s employment with the Company or a Related
Company, and for a period of one year following termination of employment,
Employee will not in any manner, directly or indirectly, solicit, encourage,
induce, or recruit any person who is then an employee, contractor, or consultant
of the Company or a Related Company, and whom Employee worked with, supervised,
or had access to confidential information about while employed by Company or a
Related Company, to seek or accept employment or a contractual or consulting
engagement with any business that competes with or provides services comparable
to those provided by the Company. Should Employee breach the agreement set forth
in this Section 14, in addition to any other remedy available to the Company,
the Employee shall immediately pay to the Company any payment made pursuant to
Section 6(c), and the portion, if any, of any option that vested pursuant to
Section 6(c)(2) (“Option”) that remains unexercised shall terminate and cease to
be exercisable; and, for any portion of the Option already exercised, Employee
shall immediately pay to the Company any difference between the fair market
value of the Option shares on the date of exercise and the Exercise Price. In
addition, Employee will immediately pay the Company the fair market value of any
shares of restricted stock that vested pursuant to Section 6(c)(3). The parties
agree that, to the extent the restrictions set forth in this Section 14 are
found to be unenforceable in any respect, this Paragraph shall be construed to
be enforceable to the maximum extent permitted by law.


--------------------------------------------------------------------------------


15.                                              Intellectual Property
Ownership. In addition, in consideration of the payments and benefits provided
under Section 6(c), Washington Mutual will own all rights to the results of
Employee’s work, including inventions and other intellectual property developed
using Company equipment, supplies, facilities or trade secret information. It
will also own all rights to the results of any other effort of Employee (outside
of Employee’s performance of Washington Mutual work) that relate directly to
Employee’s work or to the Company’s business or actual or demonstrably
anticipated research or development. Washington Mutual’s rights extend to
anything that is authored, conceived, invented, written, reduced to practice,
improved or made by Employee, alone or jointly with others, during the period of
Employee’s employment by the Company or a Related Company. To the extent that
the results of Employee’s work or other effort constitute a “work made for hire”
as defined under U.S. copyright law, the copyright shall belong solely to the
Company. Otherwise, to the extent that such results are legally protectable,
then Employee hereby irrevocably assigns all copyrights, patent rights, and
other proprietary rights therein to the Company, and no further action by
Employee is required to grant ownership to Washington Mutual. Employee will
assist in preparing and executing documents, and will take any other steps
requested by Washington Mutual, to vest, confirm or demonstrate its ownership
rights, and Employee will not at any time contest the validity of such rights.
Employee understands that the termination of Employee’s employment will not
terminate or invalidate any of Employee’s obligations, or Washington Mutual’s
rights, as described above.

Employee understands that the above commitments are in furtherance of the WaMu
Intellectual Property Policy (a copy of which Employee has had an opportunity to
review and is also found on wamu.net), which is incorporated herein but not set
forth in full due to space limitations. If Employee lives or works in
Washington, California, Illinois, or in any other state mentioned in the
Invention Notice section of the policy, then the above assignment does not apply
to inventions described in the Invention Notice for Employee’s state.

16.                                              Miscellaneous.

(a)                                  This Agreement is the entire agreement
between the parties and may not be modified or abrogated orally or by course of
dealing, but only by another instrument in writing duly executed by the parties.
This Agreement replaces and supersedes all prior agreements on these subjects
that Employee may have with Washington Mutual or any Subsidiary of Washington
Mutual. Employee acknowledges that Employee shall be entitled to change in
control benefits, severance benefits or other employment separation benefits
only as specifically provided in this Agreement (or, to the extent applicable
according to its terms, as provided in the Washington Mutual Severance Plan as
in effect from time to time), notwithstanding the terms of any other
representation, policy, severance plan, benefit plan or agreement.

(b)                                 Notwithstanding any other provision hereof,
this Agreement shall be administered in a manner consistent with the provisions
of Section 409A of the Code so as to avoid Employee incurring any additional tax
or penalties under Section 409A (collectively, “Penalties”). In addition, if the
Company determines in good faith that any provision of this Agreement would
cause Employee to incur any Penalties, the Company shall take reasonable


--------------------------------------------------------------------------------


steps to reform such provision to maintain to the maximum extent practicable the
original intent of the applicable provision to avoid Employee incurring any such
Penalties.

(c)                                  This Agreement has been drafted in
contemplation of and shall be construed in accordance with and governed by the
law of the state of Employee’s principal place of employment with the Company.

(d)                                 Employee acknowledges that this Agreement
has been drafted by counsel for Washington Mutual, and that Employee has not
relied upon such counsel with respect to this Agreement.

(e)                                  If a court or arbitrator of competent
jurisdiction or governmental authority declares any term or provision hereof
invalid, unenforceable or unacceptable, the remaining terms and provisions
hereof shall be unimpaired and the invalid, unenforceable or unacceptable term
or provision shall be replaced by a term or provision that is valid, enforceable
and acceptable and that comes closest to expressing the intention of the
invalid, unenforceable or unacceptable term or provision.

(f)                                    Employee may not assign Employee’s rights
or delegate Employee’s duties under this Agreement.

(g)                                 Washington Mutual may assign its rights and
delegate its duties under this Agreement to Washington Mutual, Inc. or any other
Subsidiary of Washington Mutual, Inc. or to any purchaser of all or
substantially all of Washington Mutual’s assets. The transfer of Employee’s
employment from Washington Mutual to any other Subsidiary of Washington Mutual,
Inc. or to the purchaser of all or substantially all of the assets of Washington
Mutual shall not be considered a termination of employment, but this Agreement
shall run to the benefit of, and be binding upon, the new employer. In the event
of a Change in Control, as defined above, this Agreement shall bind, and run to
the benefit of, the successor to Washington Mutual resulting from the Change in
Control.

DATED effective as of the              day of                     ,
            .

WASHINGTON MUTUAL:

 

WASHINGTON MUTUAL

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Daryl D. David
Executive Vice President
Corporate Human Resources

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

[Name of Executive]

 


--------------------------------------------------------------------------------


EXHIBIT A
BINDING ARBITRATION AGREEMENT

This Binding Arbitration Agreement is a part of, and incorporated into, that
certain Employment Agreement between the parties dated effective as of the
[date]. I, the employee who is a party to the Employment Agreement to which this
Exhibit is attached, as well as Washington Mutual, agree as follows:

1.                             Any and all disputes which involve or relate in
any way to my employment (or termination of employment) with Washington Mutual
shall be submitted to and resolved by final and binding arbitration.

2.                             Washington Mutual and I understand that by
entering into this Binding Arbitration Agreement, we are each waiving any right
we may have to file a lawsuit or other civil action or proceeding relating to my
employment with Washington Mutual, and are waiving any right we may have to
resolve employment disputes through trial by jury. We agree that arbitration
shall be in lieu of any and all lawsuits or other civil legal proceedings
relating to my employment.

3.                             This Binding Arbitration Agreement is intended to
cover all civil claims which involve or relate in any way to my employment (or
termination of employment) with Washington Mutual, including, but not limited
to, claims of employment discrimination or harassment on the basis of race, sex,
age, religion, color, national origin, sexual orientation, disability and
veteran status (including claims under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the Employee Retirement Income Security Act (“ERISA”), the Fair Labor
Standards Act, the Immigration Reform and Control Act and any other local, state
or federal law concerning employment or employment discrimination), claims based
on violation of public policy or statute, and claims against individuals or
entities employed by, acting on behalf of, or affiliated with Washington Mutual.
However, ERISA plan benefit issues and claims for workers compensation or for
unemployment compensation benefits are not covered by this Binding Arbitration
Agreement. The statutes of limitations otherwise applicable under law shall
apply to all claims made in the arbitration.

4.                             I understand and agree that despite anything in
this Binding Arbitration Agreement to the contrary, I am not waiving the right
to file or institute a complaint or charge with any government agency authorized
to investigate or resolve employment-related matters, including but not limited
to the United States Equal Employment Opportunity Commission, the Department of
Labor, the Occupational Safety and Health Administration, the National Labor
Relations Board, the Office of Special Counsel for Unfair Immigration-Related
Employment Practices or other appropriate immigration authorities, and any other
comparable local, state or federal agency. I also understand and agree that
despite anything in this Binding Arbitration Agreement to the contrary, either
party may request a court to issue such temporary or interim relief (including
temporary restraining orders and preliminary injunctions) as may be appropriate,
either before or after arbitration is commenced. The temporary or interim relief
may remain in


--------------------------------------------------------------------------------


effect pending the outcome of arbitration. No such request shall be a waiver of
the right to submit any dispute to arbitration.

5.                             This Binding Arbitration Agreement does not
constitute an employment contract, require discharge only for cause, or require
any particular corrective action or discharge procedures.

6.                             Arbitration under this Binding Arbitration
Agreement shall be conducted before a single arbitrator and shall take place
within the state where I am currently employed by Washington Mutual, or where I
was so employed at the time of termination.

7.                             In order to initiate arbitration, Washington
Mutual or I must so notify the other party in writing of their decision to
initiate arbitration, either by personal delivery or certified mail. The
notification should include the following information about the employee: name,
home address, work address, work and home phone number, and the following
information about the occurrence: date, location, nature of the claims or
dispute, facts upon which the claims are made, and remedy requested. Any notice
of arbitration initiated by Washington Mutual shall be sent to my last known
residence address as reflected in my personnel file at Washington Mutual. Notice
of arbitration initiated by me shall be sent to Washington Mutual’s General
Counsel. The General Counsel’s address is currently Washington Mutual, 1201
Third Avenue, WMT 1706, Seattle, Washington 98101.

8.                             Within thirty (30) days after receipt of notice
of arbitration, Washington Mutual and I will attempt to agree upon a mutually
acceptable arbitrator. If Washington Mutual and I are unable to agree upon an
arbitrator, we will submit the dispute to the American Arbitration Association
(“AAA”). If AAA is, for some reason, unable or unwilling to accept the matter,
we will submit the matter to a comparable arbitration service. The arbitration
shall be conducted in accordance with the laws of the state in which the
arbitration is conducted and the rules and requirements of the arbitration
service being utilized, to the extent that such rules and requirements do not
conflict with the terms of this Binding Arbitration Agreement.

9.                             At the request of either Washington Mutual or
myself, the arbitrator will schedule a pre-hearing conference to, among other
things, agree on procedural matters, obtain stipulations, and attempt to narrow
the issues.

10.                       During the arbitration process, Washington Mutual and
I may each make a written demand on the other for a list of witnesses, including
experts, to be called and/or copies of documents to be introduced at the
hearing. The demand must be served at least thirty (30) days prior to the
hearing. The list and copies of documents must be delivered within twenty-five
(25) days of service of the demand.

11.                       Either party shall be entitled to conduct a limited
amount of discovery prior to the arbitration hearing. Either party may take a
maximum of two (2) depositions. Either party may apply to the arbitrator for
further discovery. Such further discovery may, in the discretion of the
arbitrator, be awarded upon a showing of sufficient cause. If any documents to
be produced or


--------------------------------------------------------------------------------


requested for production contain or refer to matters which are private,
proprietary and/or confidential, the arbitrator shall make an appropriate
protective order prohibiting or limiting use and disclosure of such documents
and providing for return of documents produced after the arbitration is
concluded.

12.                       Either party may file a brief with the arbitrator.
Each brief must be served on the arbitrator and the other party at least five
(5) working days prior to the hearing, and if not timely served must be
disregarded by the arbitrator. The brief shall specify the facts the party
intends to prove, analyze the applicable law or policy, and specify the remedy
sought. At the close of the hearing, each party shall be given leave to file a
post-hearing brief. The time for filing the post-hearing brief shall be set by
the arbitrator.

13.                       I understand that, at my expense, I have the right to
hire an attorney to represent me in the arbitration, and Washington Mutual has
that same right. I also understand that all parties shall have the right to
present evidence at the arbitration, through testimony and documents, and to
cross-examine witnesses called by another party. Each party agrees to pay the
fees of any witnesses testifying at that party’s request. Each party also agrees
to pay the cost of any stenographic record of the arbitration hearing should
that party request any such record. The requesting party must notify the other
of such arrangements at least two (2) working days in advance of the hearing.

14.                       Any postponement or cancellation fee imposed by the
arbitration service will be paid by the party requesting the postponement or
cancellation. During the time the arbitration proceedings are ongoing,
Washington Mutual will advance any required administrative or arbitrator’s fees.
Each party will pay its own witness fees.

15.                       At the conclusion of the arbitration, each party
agrees to promptly pay any arbitration award against it.

16.                       We agree that the decision of the arbitrator shall be
final and binding on all parties and shall be the exclusive remedy of the
parties. The arbitrator shall issue a written and signed statement of the basis
of his or her decision, including findings of fact and conclusions of law. In
making the decision and award, if any, the arbitrator shall apply applicable
substantive law. The arbitrator may only award any remedy that would have been
available in court. The decision and award, if any, shall be consistent with the
terms of this Binding Arbitration Agreement and shall include an allocation of
the costs of the arbitration proceeding between the parties.

17.                       This Binding Arbitration Agreement may be enforced by
a court of competent jurisdiction through the filing of a petition to compel
arbitration, or otherwise. The decision and award of the arbitrator may also be
judicially enforced pursuant to applicable law.

18.                       Because of the interstate nature of Washington
Mutual’s business, this Binding Arbitration Agreement is governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq. (the “FAA”). The provisions of the FAA (and
to the extent not preempted by the FAA, the provisions of the law of the state
of my principal place of employment with Washington Mutual that


--------------------------------------------------------------------------------


generally apply to commercial arbitration agreements, such as provisions
granting stays of court actions pending arbitration) are incorporated into this
Binding Arbitration Agreement to the extent not inconsistent with the other
terms of this Binding Arbitration Agreement.

19.                       We agree that if any provision of this Binding
Arbitration Agreement is found to be unenforceable to any extent or in violation
of any statute, rule, regulation or common law, it will not affect the
enforceability of the remaining provisions and the court shall enforce the
affected provision and all remaining provisions to the fullest extent permitted
by law.

20.                       This Binding Arbitration Agreement shall remain in
full force and effect at all times during and subsequent to my employment with
Washington Mutual, or any successor in interest to Washington Mutual.


--------------------------------------------------------------------------------